DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13-16, 18-21, 23-26, 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 32 and 34, the claims recites “the illuminance map of the surface inside the building is based on correlation between (i) the position of the natural light inlet, (ii) the luminance values derived from the patches of the pictures of the sky scene, and (iii) the positions of the interior surface”. The current invention application does not support such recitation. At best, the current specification only discloses “[0041] In a preferred method for using the sky monitoring device S, the RADIANCE program is employed to compute the lighting in an office room, based on back-ward ray tracing algorithm. A scene of an office is first created and then the microprocessor, for example the FPGA chip 3, synthesizes a monitored luminance of the sky and ground half-hemisphere (also referred to as the sky scene) together with the scene of the office room into an octree file, which is taken as an input for lighting computation. Afterwards, the rtrace and rpict, sub-programs of RADIANCE, operate on the HPS part 5 of the FPGA chip 3 to generate the rendering and calculate the illuminance distribution inside the room.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 18, 20, 21, 23-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vega-Avila (US 2018/0136366 to Vega-Avila et al) in view of Beck (US 2010/0309330), in view of Adler (US 2016/0273726), and further in view of Chiou (US 2016/0269630).
Regarding claim 11, Vega-Avila discloses a sky monitoring system (imaging device 160) (Vega-Avila, fig. 1), comprising:
an image sensor (camera sensor) (Vega-Avila, fig. 1, par [0021-0024], wherein camera sensor is in the assembly 180),
a wide-angle lens (wide-angle lens) positioned relative to the image sensor to direct light thereto (Vega-Avila, fig. 1, abstract, par [0042-0043] wherein wide-angle lens is used in assembly 189),
a microprocessor (combination of image capture engine 182, image processor 184, cloud tracker 186, and forecast engine 188) communicatively coupled to the image sensor (camera sensor) (Vega-Avila, fig. 1, par [0020]), and
a memory unit (image data store 170) communicatively coupled to the microprocessor (combination of image capture engine 182, image processor 184, cloud tracker 186, and forecast engine 188) (Vega-Avila, fig. 1, par [0020]),
wherein the image sensor (camera sensor), the wide-angle lens (wide-angle lens), the microprocessor (combination of image capture engine 182, image processor 184, cloud tracker 186, and forecast engine 188), and the memory unit (image data store 170) are integrated into one single sky monitoring device (imaging device 160) (Vega-Avila, fig. 1, par [0020]),
wherein the microprocessor (combination of image capture engine 182, image processor 184, cloud tracker 186, and forecast engine 188), using the memory unit (image data store 170), is configured to:
capture a plurality of pictures of a sky scene (Vega-Avila, fig. 1, par [0024], wherein plurality of images are captured).
However, Vega-Avila does not disclose:
subdivide each of the plurality of pictures of the sky scene into a group of patches;
determine a luminance value for each of the patches; and
calculate an output based on the luminance values of the patches.
On the other hand, in the same endeavor, Beck discloses:
subdivide (combine) each of the plurality of pictures of the sky scene into a group of patches (pixel groups) (Beck, par [0016-0017], wherein pixels are combined into pixel groups);
determine a luminance value (luminous intensity) for each of the patches (groups) (Beck, par [0016-0017], wherein luminous intensity for each pixel groups is determined); and
calculate an output (an output after analyzing unit 68) based on the luminance values (luminous intensities) of the patches (pixel groups) (Beck, fig. 2a, 2c, par [0060, 0062, 0065], wherein an output after analyzing unit 68 is calculated based on luminous intensities for pixel groups).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Beck into the system by Vega-Avila so as to achieve the invention as claimed because such incorporation allows tracking and analyzing cloud changes and cloud movement (Beck, par [0011).
However, Vega-Avila and Beck do not disclose: supply as the output an illuminance map of a surface inside a building.
On the other hand, in the same endeavor, Adler discloses: supply as the output an illuminance map (illuminance regions of light sources 207 and/or shutter 208) of a surface inside a building (a surface inside building 205) (Adler, fig. 5, par [0071, 0079, 0082], wherein illuminance regions of light sources 207 and/or shutter 208 inside building 205 is determined so as to control appropriate lighting).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Adler into the system by Vega-Avila and Beck so as to achieve the invention as claimed because such incorporation provides light of varying color and/or color temperature (Adler, par [0023]).
However, Vega-Avila, Beck, and Alder do not disclose:
wherein a spectral response of the image sensor is corrected according to a CIE photopic luminosity function V(λ), and 
wherein each patch corresponds to a unique incident angle of observed light rays from the sky.
On the other hand, in the same endeavor, Chiou discloses:
wherein a spectral response (spectral response with CIE standard) of the image sensor (camera 100) is corrected according to a CIE photopic luminosity function V(λ) (Chiou, fig. 1, par [0004-0005], wherein images by camera 100 are corrected in accordance with CIE standard), and 
wherein each patch (patch 106) corresponds to a unique incident angle (unique incident angle) of observed light rays from the sky (Chiou, figs. 1, 2, par [0004-0005], wherein each patch has a unique incident angle of ray from sky).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Adler into the system by Vega-Avila, Beck, and Alder so as to achieve the invention as claimed because such incorporation provides luminance distribution of the entire sky (Chiou, par [0004]).
Regarding claim 13, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Vega-Avila discloses the image sensor is a CMOS image sensor (cmos) (Vega-Avila, par [0022, 0033]). Although Vega-Avila, Beck and Adler do not teach “the CMOS image sensor comprises between 3 million and 7 million pixels, wherein the CMOS image sensor features a signal-to-noise ratio between 20 dB and 60 dB, wherein the CMOS image sensor preferably features a 12-bits analog-to-digital converter, wherein the CMOS image sensor is preferably adapted to operate between -40˚C and 80˚ C”, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and In re Venner, 120 USPQ 192.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the CMOS image sensor that comprises between 3 million and 7 million pixels, wherein the CMOS image sensor features a signal-to-noise ratio between 20 dB and 60 dB, wherein the CMOS image sensor preferably features a 12-bits analog-to-digital converter, wherein the CMOS image sensor is preferably adapted to operate between -40˚C and 80˚ C to obtain an optimal performance for a certain purpose.
Regarding claim 14, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Although Vega-Avila, Beck, and Adler do not teach “the wide-angle lens has a focal length between 1 mm and 4 mm”, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and In re Venner, 120 USPQ 192.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the wide-angle lens that has a focal length between 1 mm and 4 mm to obtain an optimal performance for a certain purpose.
Regarding claim 18, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Although Vega-Avila, Beck, and Adler do not teach “the sky monitoring device has maximum dimensions of 20 cm x 15 cm x 10 cm” it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and In re Venner, 120 USPQ 192.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sky monitoring device that has maximum dimensions of 20 cm x 15 cm x 10 cm to achieve a compact size.
Regarding claim 20, the same ground of rejection as in claim 11 is applied.
Regarding claim 21, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Vega-Avila discloses 
performing photo-realistic rendering using the output;
controlling lighting using the output;
solar position tracking using the output (identification and tracking of cloud features) (Vega-Avila, abstract); or
monitoring solar intensity using the output (solar forecast) (Vega-Avila, abstract).
Regarding claim 23, the same ground of rejection as in claim 13 is applied.
Regarding claim 24, the same ground of rejection as in claim 14 is applied.
Regarding claim 28, the same ground of rejection as in claim 18 is applied.
Regarding claim 29, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Vega-Avila discloses 
sky monitoring system comprises a microprocessor (combination of image capture engine 182, image processor 184, cloud tracker 186, and forecast engine 188) and a memory unit (image data store 170) (Vega-Avila, fig. 1, par [0020]).
Regarding claim 30, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Vega-Avila discloses the microprocessor, using the memory unit, further is configured to do at least one of the following:
supply as the output a current sky condition (cloud features) (Vega-Avila, abstract);
supply as the output a current solar intensity (solar forecast) (Vega-Avila, abstract); or
supply as the output a current solar position (identification and tracking of cloud features) (Vega-Avila, abstract).
Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vega-Avila (US 2018/0136366 to Vega-Avila et al), Beck (US 2010/0309330), Adler (US 2016/0273726), Chiou (US 2016/0269630), and further in view of Hamann (US 9,565,377 to Hamann et al).
Regarding claim 15, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. However, Vega-Avila, Beck, and Adler do not disclose:
a short-pass filter and a long-pass filter are arranged between the wide-angle lens and the image sensor.
On the other hand, in the same endeavor, Hamann discloses:
a short-pass filter (filter in range of 600nm-1700 nm) and a long-pass filter (filter 108) are arranged between the wide-angle lens (lens 102) and the image sensor (image sensor 110) (Hamann, fig. 1, column 6 lines 1-15 and 45-62).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Hamann into the system by Vega-Avila, Beck, Adler, and Chiou so as to achieve the invention as claimed because such incorporation selectively passes desired wavelengths (Hamann, column 6 lines 1-15).
Regarding claim 25, the same ground of rejection as in claim 15 is applied.
Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vega-Avila (US 2018/0136366 to Vega-Avila et al), Beck (US 2010/0309330), Adler (US 2016/0273726), Chiou (US 2016/0269630), in view of Hamann (US 9,565,377 to Hamann et al), and further in view of the Official Notice.
Regarding claim 16, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. However, Vega-Avila, Beck, Adler, and Chiou do not disclose:
an opaque shield; and a motor, wherein the opaque shield is movable between an open position and a closed position, wherein the microprocessor, using the memory unit, further is configured to: move the opaque shield to the open position at a moment of image capturing; and then, move the opaque shield to the closed position in order to shield the lens and the image sensor from the sun.
On the other hand, in the same endeavor, Hamann discloses:
an opaque shield (component 108) (Hamann, fig. 1, column 5 line 61- column 6 line 15); and a motor (motor for the wheel) (Hamann, fig. 1, column 5 line 61- column 6 line 15, wherein the wheel is mechanically switched), wherein the opaque shield (component 108) is movable between an open position and a closed position (position in accordance with the wheel), wherein the microprocessor (processor 720), using the memory unit (memory 730), further is configured to:
move the opaque shield (component 108) to the open position (open position) at a moment of image capturing (Hamann, fig. 1, column 5 line 61- column 6 line 15, wherein the wheel is mechanically switched for capturing); and then,
move the opaque shield (component 108) to the closed position in order to shield the lens (lens 106) and the image sensor (image sensor 110) from the sun (sun) (Hamann, fig. 1, column 5 line 61- column 6 line 15, wherein the wheel is mechanically switched for protection from the sun).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Hamann into the system by Vega-Avila, Beck, Adler, and Chiou so as to achieve the invention as claimed because such incorporation blocks the undesired radiation from the sun (Hamann, column 6 lines 1-15).
However, Vega-Avila, Beck, Adler, Chiou, and Hamann do not disclose:
an opaque shield positioned between the wide-angle lens and a sun.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the electric conductor and the command unit as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented an opaque shield positioned between the wide-angle lens and a sun because such implementation blocks the undesired radiation from the sun.
Regarding claim 26, the same ground of rejection as in claim 16 is applied.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vega-Avila (US 2018/0136366 to Vega-Avila et al),  Beck (US 2010/0309330), Adler (US 2016/0273726), and Chiou (US 2016/0269630), and further in view of Official Notice.
Regarding claim 19, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. However, Vega-Avila, Beck, Adler, and Chiou do not disclose:
the microprocessor comprises a field-programmable gate array chip.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the electric conductor and the command unit as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the microprocessor that comprises a field-programmable gate array chip because such implementation provides flexible programing.
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vega-Avila (US 2018/0136366 to Vega-Avila et al), Beck (US 2010/0309330), Adler (US 2016/0273726), Chiou (US 2016/0269630), and further in view of Rozbicki (US 2020/0260556 to Rozbicki et al).
Regarding claim 31, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Alder discloses the microprocessor is configured to generate the illuminance map (illuminance regions of light sources 207 and/or shutter 208) of the surface inside the building (a surface inside building 205) (Adler, fig. 5, par [0071, 0079, 0082], wherein illuminance regions of light sources 207 and/or shutter 208 inside building 205 is determined so as to control appropriate lighting).
However, Vega-Avila, Beck, Adler, and Chiou do not disclose: a backway ray-tracing algorithm.
On the other hand, in the same endeavor, Rozbicki discloses a backway ray-tracing algorithm (backway ray-tracing algorithm embedded in RADIANCE program) (Rozbicki, fig. 21, par [0182], wherein the RADIANCE program has backway ray-tracing algorithm embedded therein, similar to RADIANCE program of the current invention).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Rozbicki into the system by Vega-Avila, Beck, Adler, and Chiou so as to achieve the invention as claimed because such incorporation determines adjustments in artificial interior lightning in a room (Rozbickie, par [0009]).
Regarding claim 32, Vega-Avila, Beck, Adler, and Chiou disclose aforementioned limitations of the parent claim. Additionally, Beck discloses (ii) the luminance values (luminous intensity) for each of the patches (groups) (Beck, par [0016-0017], wherein luminous intensity for each pixel groups is determined) and Alder discloses the microprocessor outputs the illuminance map (illuminance regions of light sources 207 and/or shutter 208) of the surface inside the building (a surface inside building 205) (Adler, fig. 5, par [0071, 0079, 0082], wherein illuminance regions of light sources 207 and/or shutter 208 inside building 205 is determined so as to control appropriate lighting).
However, Vega-Avila, Beck, Adler, and Chiou do not disclose: correlation between (i) the position of the natural light inlet and (iii) the positions of the interior surfaces.
On the other hand, in the same endeavor, Rozbicki discloses correlation between (i) the position of the natural light inlet (light dependent on the position of the sun in step 2110, 2120, and 2130) and (iii) the positions of the interior surfaces (positions of interior surfaces inside the building with latitude and longitude) (Rozbicki, fig. 21, par [0180-0183], wherein in determining irradiance of a room, light dependent on the position of the sun and positions of interior surfaces inside the building with latitude and longitude are utilized in RADIANCE program).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Rozbicki into the system by Vega-Avila, Beck, Adler, and Chiou so as to achieve the invention as claimed because such incorporation determines adjustments in artificial interior lightning in a room (Rozbickie, par [0009]).
Regarding claim 33, the same ground of rejection as in claim 31 is applied.
Regarding claim 34, the same ground of rejection as in claim 32 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697                                                                                                                                                                                             

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697